Citation Nr: 0523867	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
September 1963, from January 1964 to January 1967, from 
February 1968 to February 1971, and from March 1971 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in North Little Rock, Arkansas.

In October 2003, the veteran provided testimony at a hearing 
on appeal before the undersigned Veterans Law Judge.  A copy 
of the transcript of that hearing is of record.  

When the claim originally came before the Board, the issues 
on appeal included entitlement to service connection for 
tinnitus, a gastrointestinal disability, sinusitis; and also 
entitlement to increased evaluations for a lower back 
disability and bilateral hearing loss.  The Board issued a 
Decision/Remand in April 2004 that addressed all of these 
issues.  The Board denied the veteran's claims for 
entitlement to service connection for tinnitus and for an 
increased evaluation for bilateral hearing loss.  The other 
three issues were remanded to the Appeals Management Center 
(AMC), in Washington, DC, for additional development.  

The veteran was notified of the April 2004 Board action and 
he appealed to the United States Court of Appeals for 
Veterans Claims (Court).  It is noted that both issues that 
had been previously denied were appealed to the Court.  In an 
Order dated June 22, 2005, the Court accepted a previously 
submitted Joint Motion for Remand, and granted that motion.  
Specifically, in agreeing with the Joint Motion, the Court 
found that the Board should have obtained additional medical 
evidence prior to the issuance of the Board's decision with 
respect to the claim involving tinnitus.  The Joint Motion 
noted that at the time of the submission of the Joint Motion, 
the veteran was withdrawing his appeal with respect to an 
increased evaluation for bilateral hearing loss.  Hence, the 
Court remanded the claim to the Board so that the VA could 
further develop the claim.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required to you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004.

The Board finds it would be helpful to fully develop the 
medical evidence in this case and then accord the veteran a 
VA examination to determine the nature and etiology of his 
claimed bilateral tinnitus, with review of the claims file 
and in consideration of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identity all non-VA and VA health care 
providers that treated/diagnosed him for 
the disability at issue (tinnitus) since 
January 2004 and attempt to obtain copies 
of all records of any treatment reported 
by the veteran that are not already in 
the claims file.  The Board is 
particularly interested in treatment 
received at any VA medical facilities and 
all VA medical records dated from January 
1, 2004.  If the records are unavailable, 
please have the provider so indicate.  

The appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).

2.  The RO should schedule the veteran 
for a VA ear, nose, and throat (ENT) 
examination.  The examination should be 
conducted, if possible, by a physician 
who has not previously seen or treated 
the veteran.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner must specifically note that he 
or she has reviewed the entire claims 
folder, including all medical evidence 
obtained via this REMAND.

The report of the ENT examination should 
include comments on the following:

a.  Does the veteran now suffer from 
tinnitus?  
b.  If tinnitus is found, is the tinnitus 
at least as likely as not related to or 
has it been caused by his service-
connected bilateral hearing loss?
c.  If tinnitus is found, is the tinnitus 
at least as likely as not related to or 
has it been caused by the veteran's 
military service, to include being 
exposed to noises produced by 
helicopters, tanks, weapons, and 
artillery pieces?
d.  If tinnitus is found, is the tinnitus 
at least as likely as not related to or 
the result of post-service noise 
exposure?

The answers should take into account any 
information gleaned from the veteran's 
claims folder.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

3.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination report does not include 
detailed descriptions or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
abide by the directions given by the Court and to obtain 
information or evidence (or both), which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2004) failure to 
cooperate by attending the requested VA examinations may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

